       Case 1:18-cv-11508-AJN-RWL Document 68 Filed 12/14/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------- x

ISA-ABDUL KARIM,                                              ANSWER

                                           Plaintiff,
                                                              18-CV-11508 (AJN)(RWL)
                      -against-
                                                              Jury Trial Demanded
C.O. DAYNE BALL, et al.

                                       Defendants.

----------------------------------------------------- x

                 Defendants Correction Officer Dayne Ball and Correction Captain Katia Leon, by

their attorney, James E. Johnson, Corporation Counsel of the City of New York, answering the

Complaint, dated December 10, 2018, respectfully1:

                 1.       Deny the allegations in paragraph “1” of the Complaint, except admit that

plaintiff has commenced an action as stated therein.

                 2.       Deny the allegations in paragraph “2” of the Complaint, except deny

knowledge or information sufficient to form a belief as to the truth of the allegations regarding

plaintiff’s attempted suicide on January 30, 2016.

                 3.       Deny the allegations in paragraph “3” of the Complaint, except admit that

plaintiff seeks certain relief as stated therein.

                 4.       Deny the allegations in paragraph “4” of the Complaint, except admit that

plaintiff has commenced an action and invokes the Court’s jurisdiction as stated therein.




1
  Pursuant to this Court’s November 19, 2020, decision and order, the only remaining claims in
this action consist of a First Amendment retaliation claim against Ball, and a unconstitutional
conditions of confinement claim against Ball and Leon. See Dkt. No. 62.
       Case 1:18-cv-11508-AJN-RWL Document 68 Filed 12/14/20 Page 2 of 6




                5.      Deny the allegations in paragraph “5” of the Complaint, except admit that

venue in this district is proper.

                6.      Deny knowledge and information sufficient to form a belief as to the truth

of the allegations in paragraph “6” of the Complaint.

                7.      Deny the allegations in paragraph “7” of the Complaint, except admit that

Ball and Leon were employed by the City as an officer and captain respectively between January

30 and February 6, 2016, and admit that plaintiff purports to proceed as stated therein.

                8.      State that the allegations in paragraph “8” of the Complaint are legal

conclusions to which no response is required.

                9.      Admit on information and belief the allegations in paragraph “9” of the

Complaint.

                10.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “10” of the Complaint.

                11.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “11” of the Complaint.

                12.     Deny the allegations in paragraph “12” of the Complaint, except admit on

information and belief that plaintiff was housed in Mod 10 from January 20, 2016 until his suicide

attempt on January 30, 2016.

                13.     Deny the allegations in paragraph “13” of the Complaint.

                14.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “14” of the Complaint.

                15.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “15” of the Complaint.



                                                 2
      Case 1:18-cv-11508-AJN-RWL Document 68 Filed 12/14/20 Page 3 of 6




               16.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “16” of the Complaint, except admit on information and belief that on

January 30, 2016 plaintiff attempted to hang himself.

               17.     Deny the allegations in paragraph “17” of the Complaint.

               18.     Deny the allegations in paragraph “18” of the Complaint.

               19.     Deny the allegations in paragraph “19” of the Complaint.

               20.     Deny the allegations in paragraph “20” of the Complaint.

               21.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “21” of the Complaint.

               22.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “22” of the Complaint.

               23.     Deny the allegations in paragraph “23” of the Complaint.

               24.     Deny the allegations in paragraph “24” of the Complaint.

               25.     Deny the allegations in paragraph “25” of the Complaint, except admit on

information and belief that on January 30, 2016 plaintiff swallowed a battery.

               26.     Deny the allegations in paragraph “26” of the Complaint.

               27.     Deny the allegations in paragraph “27” of the Complaint.

               28.     Deny the allegations in paragraph “28” of the Complaint.

               29.     In response to the allegations in paragraph “29” of the Complaint,

defendants repeat the responses in the preceding paragraphs as if fully set forth herein.

               30.     Deny the allegations in paragraph “30” of the Complaint.

               31.     Deny the allegations in paragraph “31” of the Complaint.

               32.     Deny the allegations in paragraph “32” of the Complaint.



                                                 3
      Case 1:18-cv-11508-AJN-RWL Document 68 Filed 12/14/20 Page 4 of 6




               33.     Deny the allegations in paragraph “33” of the Complaint.

               34.     Deny the allegations in paragraph “34” of the Complaint.

               35.     In response to the allegations in paragraph “35” of the Complaint,

defendants repeat the responses in the preceding paragraphs as if fully set forth herein.

               36.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “36” of the Complaint.

               37.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “37” of the Complaint.

               38.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “38” of the Complaint.

               39.     Deny the allegations in paragraph “39” of the Complaint.

               40.     Deny the allegations in paragraph “40” of the Complaint.

               41.     In response to the allegations in paragraph “41” of the Complaint,

defendants repeat the responses in the preceding paragraphs as if fully set forth herein.

               42.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “42” of the Complaint.

               43.     Deny the allegations in paragraph “43” of the Complaint.

               44.     Deny the allegations in paragraph “44” of the Complaint.

               45.     Deny the allegations in paragraph “45” of the Complaint.

                              FIRST AFFIRMATIVE DEFENSE:

               46.     The Complaint fails to state a claim upon which relief can be granted.




                                                 4
      Case 1:18-cv-11508-AJN-RWL Document 68 Filed 12/14/20 Page 5 of 6




                            SECOND AFFIRMATIVE DEFENSE:

               47.     Defendants have not violated any rights, privileges, or immunities under the

Constitution or laws of the United States or the State of New York or any political subdivision

thereof, or any acts of Congress providing for the protection of civil rights.

                              THIRD AFFIRMATIVE DEFENSE:

               48.     Any injury alleged to have been sustained resulted from plaintiff’s own

culpable or negligent conduct, or that of a third party, and was not the proximate result of any act

of the defendants.

                            FOURTH AFFIRMATIVE DEFENSE:

               49.     At all times relevant to the acts alleged in the Complaint, defendants Ball

and Leon acted reasonably in the proper and lawful exercise of their discretion and did not violate

any clearly established constitutional or statutory right of which a reasonable person would have

known, and, therefore, they are entitled to qualified immunity.

                              FIFTH AFFIRMATIVE DEFENSE:

               52.     Plaintiff failed to mitigate his alleged damages.

                              SIXTH AFFIRMATIVE DEFENSE:

               53.     Plaintiff’s claims may be barred, in whole or in part, under § 1997e(e) of

the Prison Litigation Reform Act.

                            SEVENTH AFFIRMATIVE DEFENSE:

               54.     Plaintiff’s claims may be barred, in whole or in part, by his failure to

properly exhaust his administrative remedies under the Prison Litigation Reform Act.

                             EIGHTH AFFIRMATIVE DEFENSE:

               56.     Plaintiff’s claims are barred, in whole or in part, by the applicable statutes



                                                  5
       Case 1:18-cv-11508-AJN-RWL Document 68 Filed 12/14/20 Page 6 of 6




of limitations.

                  WHEREFORE, defendants request judgment dismissing the Complaint in its

entirety, together with the costs and disbursements of this action, and such other and further relief

as the Court may deem just and proper.

Dated: New York, New York
December 14, 2020

                                              JAMES E. JOHNSON
                                              Corporation Counsel of the City of New York
                                              Attorney for Defendants Dayne Ball and Katia Leon
                                              100 Church Street, 3-217
                                              New York, New York 10007
                                              tmontaqu@law.nyc.gov
                                              (212) 356-3504


                                              By:             /s/ T. Montaque
                                                      Tristan G. Montaque
                                                      Assistant Corporation Counsel
                                                      Special Federal Litigation Division




                                                 6
